Defendants Devonshire Lane Service, Inc., Edward Lampl and Henry Lampl appeal from a judgment which enjoined them from operating or storing business and commercial trucks and vehicles over or upon a vacant lot owned by the defendants Lampl; and from permitting or causing to be permitted the use of such vacant lot as an entrance to or exit from adjoining premises or the building thereon owned by said defendants Lampl, located in a business district; and from maintaining tanks for the storage of gasoline upon said vacant lot. Judgment unanimously affirmed, with costs. The decision and formal findings of fact made by the Official Referee are supported by the evidence and are not contrary to the weight thereof. The use to which the vacant lot was put was a business or commercial use (Village of Great Neck Estates v. Bemak & Lehman, 128 Mise. 441, revd. 223 App. Div. 853, affd. 248 N. Y. 651) not permitted by respondent’s zoning ordinance, which it was empowered to adopt. (General City Law, § 20, subd. 25.) Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ.